Title: From James Madison to Richard Peters, 24 May 1803
From: Madison, James
To: Peters, Richard


Dear Sir
Washington May. 24. 1803.
Your favor of the 18th. did not give me the first intimation that the adverse fortunes of our very estimable friend Fayette had reconciled him to a mode of assistance from this country, which notwithstanding his acknowledged services to it, his generous feelings would under other circumstances, not have accepted. In a letter recd. from him not long ago by myself, I was authorized to draw the same conclusion from the candid, though delicate explanations which he imparted to me.
Nothing I can assure you would be more gratifying to me than to be instrumental in contributing to the object which you so justly espouse. The relief of so much merit, so much depressed, would be among those honorable traits, for which I should be proud to see our government distinguished above all others. Knowing however as I do, and as you do, the many difficulties in such cases, of fixing the attention of public bodies to the true points of view, especially in a croud of important & animating business, I do not allow my self to be sanguine that any thing will take place that will satisfy us. It will give you pleasure however to be informed, if you have not already observed, that a mode was devised during the late session of Congress, by which some token of their regard & beneficence to Genl. Fayette was afforded. A tract of land is granted to him, in consequence of his military services, which will contain about 12,000 Acres; and from the favorable circumstances under which it may be located, it is computed to be now worth in ready money about 20,000 dollars. If he can avoid the necessity of disposing of it, or even any considerable part of it for a few years, it may prove an important resource for his family.
We are here as well as elsewhere in uncertainty with respect to the result of the question depending between France and England. The attitude known to be taken by both in warlike preparations, and supposed to be taken in negociation also, have been thought to make a rupture scarcely avoidable. The delay however has an influence on the calculation, and the greater, as a disinclination to war is probably sincere in one of the parties at least. In the other scale again, the price of the stocks in both countries denotes a tendency to war; and considering the sensibility of this species of property, and the acuteness of its holders, the evidence is of considerable weight. I beg you Sir to accept a return of my best wishes for your health & every other happiness with assurances of my sincere esteem
James Madison
 

   
   RC (PHi: Peters Papers). Docketed by Peters.



   
   Lafayette made a discreet appeal for financial aid from the U.S. in his letter to JM of 1 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:166–69). For Congress’s action and JM’s subsequent involvement in the marquis’s affairs, see Madison and Lafayette’s Louisiana Lands, 26 Oct. 1809 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:35–38).



   
   Section 4 of “An Act to revive and continue in force, an act in addition to an act intituled ‘An act in addition to an act regulating the grants of land appropriated for Military Services …,’” 3 Mar. 1803, authorized the secretary of war to issue land warrants to Lafayette for 11,520 acres (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:236).


